Citation Nr: 0021374	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  94-36 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for perirectal 
abscess, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from August 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In November 1996 the Board issued a decision, inter alia, 
dismissing an increased evaluation for perirectal abscess.  
By memorandum decision dated April 1999, the United States 
Court of Appeals for Veterans Claims (Court) vacated and 
remanded the Board's decision with respect to the issue of an 
increased rating for perirectal abscess.  Copies of the 
appellee's motion and the Court's memorandum decision have 
been included in the veteran's claims file.  


REMAND

The record reflects that it has been some time since an 
examination was accomplished to evaluate the veteran's 
service-connected perirectal abscess.

A February 1994 RO decision denied the veteran's claim for a 
total rating based upon individual unemployability due to 
service-connected disability.  In a statement received in 
April 1994 the veteran disagreed with that denial.  A review 
of the record does not indicate that the veteran has been 
furnished a statement of the case regarding this issue.  
Where there is a notice of disagreement, a remand, not 
referral, is required by the Board.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
perirectal abscess in recent years.  With 
any necessary authorization, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, that are not already a part 
of the record.

2.  The RO should arrange for a VA 
examination to determine the nature and 
extent of the veteran's service-connected 
perirectal abscess.  The claims folder 
must be made available to the examiner 
for review.  The examiner is requested to 
review the record and identify all 
symptoms related to the veteran's 
perirectal abscess, including whether 
there is leakage.  If there is leakage 
the degree of the leakage, such as 
constant or occasional or slight, 
moderate or extensive, and whether it 
necessitates the wearing of a pad, should 
be indicated.  All indicated tests and 
studies should be conducted and all 
findings described in detail.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disability.  All 
appropriate appellate procedures should 
then be followed.

4.  The RO should readjudicate the issue 
of entitlement to an increased evaluation 
for perirectal abscess.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction or if a timely 
notice of disagreement is received with 
respect to any other matter, both the 
veteran and his representative should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and afforded the appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate 

consideration, if otherwise in order.  In taking this action, 
the Board implies no conclusion, either legal or factual, as 
to the ultimate outcome warranted.  No action is required of 
the veteran until he is otherwise notified.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




 


